Exhibit 10.3
 
STOCK LOCK UP AGREEMENT


The undersigned, being the principal officers of Gen2Media Corp. (“the Company”)
hereby agree as follows:
 
1.  
The Company is in the process of seeking an equity raise of $500,000 from
certain potential investors.
 

2.  
In order to induce certain potential investors into participating in the equity
offering, the undersigned officers have agreed to a 12 month lock up of most of
their shares of stock in the Company.
 

3.  
Each of the undersigned agrees that he or she will not offer any of their shares
for sale to any person, publicly or privately for a period of 12 months from the
date hereof, nor shall they borrow against or hypothecate said shares, loan them
to any third parties, or directly or indirectly transfer said shares in any
manner. During this lock up period, none of the undersigned will discuss any
potential sale, transfer, assignment, or plan for borrowing against any of their
shares, except for in the specific amounts set forth herein.
 

4.  
Notwithstanding this Agreement, each of said officers shall be permitted to sell
or transfer, subject to applicable SEC and other rules, up to 10,000 shares each
per month, beginning April 1, 2010 for the remainder of this Agreement. This
amount shall include all public and private sales, as well as any type of
borrowing against or hypothecation of said shares. This amount may be rolled
over to future months, in the event the officer chooses to sell less than 10,000
shares in any given month.
 

5.  
The undersigned agree to deliver their certificates to the CFO of the Company
who shall cause a restrictive legend to be placed thereupon consistent with the
terms hereof.
 

 
Wherefore, this Stock Lock Up Agreement been executed by all officers this 19th
day of January, 2010.




_________________________                                                                                     _______________________
Mark
Argenti                                                                                             
Mary Spio




_________________________
Ian McDaniel



